218 F.2d 958
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 595, INTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL,AND ORNAMENTAL IRON WORKERS, A.F.L., and W. B.Sanders, its Agent, Respondent.
No. 12274.
United States Court of Appeals, Sixth Circuit.
Dec. 28, 1954.

Petition to review and set aside decision of N.L.R.B.
Grace & Palmer, Paducah, Ky., for petitioner.
Marcel Mallet-Prevost, Washington, D.C., for respondent.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause having been called for hearing pursuant to prior setting with notice thereof to the respective parties, and the respondents not having filed a brief and not appearing or being represented by counsel at said calling, and the Court having heard counsel for the Petitioner,


2
It is ordered that the order of the National Labor Relations Board issued against the respondents on May 26, 1954 is hereby approved and enforcement thereof decreed.